Case 1:19-cr-00285-GBD Document 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

-against-
LAURENCE F. DOUD III, 19 Crim. 285 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
The trial is scheduled for September 14, 2020 is canceled. Time is excluded in the interest

of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until June 1, 2021.

Dated: New York, New York
July 16, 2020
SO ORDERED.

@£ORGEB. DANIELS

United States District Judge

 

 

 

 
